

117 HRES 648 IH: Expressing support for the designation of September 13th through 19th, 2021, as “National Drone Safety Awareness Week”.
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 648IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Larsen of Washington (for himself, Mr. Graves of Louisiana, and Ms. Davids of Kansas) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing support for the designation of September 13th through 19th, 2021, as National Drone Safety Awareness Week.Whereas nearly 900,000 drones are registered in the United States;Whereas the number of registered drones is nearly 3 times the number of registered crewed aircraft;Whereas more than 240,000 remote pilots are certified by the Federal Aviation Administration to conduct commercial operations in accordance with Federal regulations;Whereas more than 500,000 drones are registered for recreational use and operated in accordance with or within the programming of a community-based organization’s set of safety guidelines, which are developed in coordination with the Federal Aviation Administration;Whereas the Federal Aviation Administration began offering The Recreational UAS Safety Test or TRUST on June 22, 2021, and 17 test administrators have issued 90,000 completion certificates to test takers;Whereas drones have the potential to produce societal, economic, and environmental benefits in the United States;Whereas public safety agencies are utilizing drones to assist first responders, provide greater situational awareness, and combat fires;Whereas drones are addressing the occupational hazards associated with various types of infrastructure inspection and repair activities;Whereas drones are being used to conduct lifesaving search and rescue missions, assess and survey damage after natural disasters, and conduct wildlife research;Whereas drones are an important tool in science, technology, engineering, and mathematics educational programs;Whereas the demand for drone delivery of consumer products, medications, and food is increasing;Whereas ensuring that all drone pilots yield the right of way to crewed aircraft and adhere to specified airspace limitations, including temporary flight restrictions, is necessary to ensure the safe integration of drones into the National Airspace System;Whereas the safe, secure, and efficient integration of drones into the National Airspace System can foster technological advances and innovation in the United States, create and support American jobs, and improve global competitiveness of American aerospace companies;Whereas a strong drone safety culture will enhance the public’s acceptance of this fast-growing, innovative technology; andWhereas the designation of a National Drone Safety Awareness Week will raise public awareness about the importance of drone safety throughout the United States: Now, therefore, be itThat the House of Representatives—(1)supports the designation of a National Drone Safety Awareness Week;(2)recognizes the importance of drone safety; and(3)supports a strong and robust partnership between the Federal Aviation Administration and stakeholders to ensure all drone operators understand the importance of drone safety.